Citation Nr: 1748394	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-32 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a stomach condition, to include status post surgery, gastroesophageal reflux with paraesophageal hernia, status post collis-nissan fundoplication repair with paraesophageal hernia through left thoracotomy (stomach condition).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2012, the Veteran submitted service connection claims for gastroparesis, sleep apnea, chronic obstructive pulmonary disease, pericardial air in chest cavity, bowel obstruction, scars, and a secondary service connection claim of erectile dysfunction.  A June 2014 rating decision denied the claims.  The Veteran filed a Notice of Disagreement (NOD) in June 2014 and February 2016.  The RO appears to be actively processing these appeals, thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

In June 2017, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that his stomach condition warrants an initial disability rating in excess of 30 percent.  

The record reflects that the Veteran was last afforded a VA examination to evaluate his stomach condition in March 2014.  Here, he reported to the VA examiner that his stomach condition caused him to have persistently recurrent epigastric distress four or more times a year, with symptoms lasting one to nine days; that he suffered from reflux four or more times a year, with symptoms lasting less than a day; and that he suffered from mild nausea around three times per year with a frequency of nausea episodes lasting less than a day. 

In the June 2017 Videoconference hearing, the Veteran testified that his conditions have worsened since the March 2014 VA examination.  He stated that his reflux has worsened, and that the pain felt like someone was "pulling [his guts] out."  See June 2017 Videoconference hearing, p. 3.  The Veteran testified that the pain was constant, and that he could not strain or lift.  He testified that he normally vomited a couple of times throughout the week, and that his stools were really dark.  He further testified that when his symptoms were very bad, the worsening of symptoms tended to occur in waves, resulting in situations such as a 26 pound weight loss in December 2016.  Thus, the record suggests that the Veteran's symptoms have worsened since his March 2014 VA examination.  The Board therefore finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected stomach condition.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.   Specifically, the AOJ should secure any outstanding, relevant VA medical records, to include any treatment records from Charleston VA Medical Center, dated since September 2016.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his stomach conditions.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




